Citation Nr: 0810347	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
low back pain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for schizophrenia 
paranoid type.

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1997 to July 1999.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran previously presented 
testimony regarding the matters on appeal at a Board hearing 
held by videoconference in August 2007.  However, the Board 
advised the veteran in February 2008 correspondence that the 
Acting Veterans' Law Judge that conducted the August 2007 
hearing would not be able to render a decision on her appeal.  
The Board offered her the option of testifying at another 
Board hearing or having the Board consider her case based on 
the evidence of record.  The veteran responded later that 
month that she wanted to be afforded with another Board 
hearing via videoconference at the RO.  Therefore, this case 
must be remanded in order to satisfy the veteran's hearing 
request.  





Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing via videoconference before a 
Veterans Law Judge at the next available 
opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



